Citation Nr: 0024181	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  86-34 295	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to restoration of a 100 percent schedular rating 
for a schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1986 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the veteran, who was then in receipt of a 100 percent 
evaluation for schizophrenia, had demonstrated evidence of 
improvement and no longer met the requirements for a 100 
percent rating.  The RO therefore reduced the rating to 70 
percent, effective from April 1, 1986.  

The veteran disagreed with that determination and perfected 
an appeal to the Board.  In a decision dated March 9, 1987, 
the Board styled the issue as entitlement to an increased 
rating, and denied a rating in excess of 70 percent.  In June 
2000, pursuant to 38 U.S.C.A. § 7103 (West 1991), and by 
direction of the Vice Chairman of the Board, reconsideration 
of the March 1987 decision was ordered.  Thus, the case is 
now before an enlarged panel.  The reconsideration decision, 
once promulgated, will replace the March 1987 decision and 
will constitute the final decision by the Board in this 
regard.  38 U.S.C.A. § 7103.  


FINDING OF FACT

Sustained improvement is not shown so as to justify the RO's 
January 1986 reduction of a 100 percent schedular rating to 
70 percent, effective from April 1, 1986.



CONCLUSION OF LAW

A 100 percent schedular rating for a schizophrenic reaction 
is restored, effective from April 1, 1986.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.343, 3.344 (1986); 
38 C.F.R. §§ 3.343, 3.344 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

By a December 1969 rating decision, service connection was 
granted and a 100 percent rating assigned for schizophrenic 
reaction, effective from September 9, 1969.  

In a March 1972 rating action, the RO reduced the rating to 
70 percent, but determined that the veteran was entitled to 
individual unemployability, effective from March 1, 1972.

In March 1981, the RO increased the schedular rating for the 
service-connected schizophrenic reaction to 100 percent, 
effective from January 21, 1981, and terminated the award of 
individual unemployability.

The veteran was afforded a VA examination in January 1983, at 
which time it was noted that she was seen at the VA Mental 
Hygiene Clinic for therapy and medication.  It was further 
noted that the veteran did some volunteer work at the county 
Department of Social Services.  The examiner reviewed the 
veteran's treatment history and noted that she had a "very 
poor" job history.  Present mental status revealed that her 
sleep was impaired; appetite and concentration were adequate.  
Thought processes were organized and there was no evidence of 
acute psychosis.  It was noted that the veteran was making 
moderate adjustment in the community with the help of 
medication.  The diagnosis was that of chronic schizophrenia, 
undifferentiated type, in partial remission.  

In a January 1983 confirmed rating decision, the RO noted 
that the veteran had improved, but continued the 100 percent 
rating and ordered another examination in one year.  

The veteran presented to a December 1983 VA examination at 
which time the examiner noted that he had seen the veteran 
for a similar examination in 1981.  The examiner noted that 
the veteran had "not changed much and continue[d] to be 
chronically disabled, and ha[d] been functioning at a 
marginal level in the community."  The examiner further 
noted that the veteran had been in treatment continuously 
since 1971 and would need such treatment "indefinitely" in 
order to remain at the present level of adjustment.  The 
veteran was considered to show significant social and 
industrial inadaptability and appeared to be unemployable.  
The examiner observed that the veteran volunteered at the 
Department of Social Services approximately 4 hours per week; 
however, that job was not considered a "pressure" job and 
the veteran could leave at any time if she didn't feel well.  
The examiner commented that he did not think the veteran 
could work under any sort of "pressure job."  Mental status 
examination revealed that the veteran was in good contact 
with reality and was not acutely psychotic.  She did not 
appear to be delusional, but appeared to be a state of 
partial remission. 

The RO reviewed the findings of that examination in a January 
1984 rating decision and determined that the veteran 
continued to show significant social and industrial 
inadaptability and appeared to be unemployable.  The 100 
percent rating was continued.  

The veteran was afforded a VA examination in November 1985 at 
which time the examiner noted that he had previously examined 
the veteran in 1983.  The examiner related the history of the 
veteran's psychiatric disability and noted that she continued 
to be under the care of a VA psychiatrist.  It was noted that 
the veteran had "very poor" social and industrial 
adaptation, and was only making a marginal adjustment in the 
community with the help of medications.  Mental status 
examination revealed a blunted affect, and impaired sleep.  
Thought processes were organized and there were no overt 
signs of psychosis.  The veteran was in contact with reality.  
She was not considered psychotic at the time of the 
examination, and was noted to "only hav[e] residual symptoms 
of chronic schizophrenia."  The examiner noted that the 
veteran continued to do volunteer work.  The diagnosis was 
chronic schizophrenia, residual type.

Outpatient treatment records include an August 1985 periodic 
report prepared by a social worker who noted that whether the 
veteran was employable was "undetermined."  

II.  Analysis

Initially, the Board notes this claim is not a claim for an 
increased evaluation.  Rather, it is a claim for a 
restoration of a benefit.  See Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Secondly, upon reconsideration, the Board 
will apply current legal standards during its review unless 
to do so would result in a manifest injustice, and within the 
meaning of 38 C.F.R. § 3.400 (q)(1) (1999), will consider all 
evidence received since the agency of original jurisdiction 
decision which was appealed to the Board as having been 
received prior to the appellate decision.  VAOPGCPREC 70-91; 
57 Fed.Reg. 2316 (1992). 

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  A finding of 
material improvement must be made in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the attained improvement occurred under the 
ordinary conditions of life.  38 C.F.R. § 3.343(a).  

Additionally, where a veteran's schedular rating has been 
both continuous and stable for five years or more, the rating 
may be reduced only if the examination upon which the 
reduction is based is at least as full and complete as that 
used to establish the higher evaluation, and only if there is 
sustained material improvement in the disability.  38 C.F.R. 
§ 3.344.  

In January 1986, a 100 percent evaluation for a schizophrenic 
reaction was in order if there were active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9205 
(1986).

Since then the regulations governing the rating of a 
schizophrenic reaction have been amended twice.  The first 
changes were introduced in 1988, but resulted only in the 
minor change of modifying "complete social and industrial 
inadaptability" to "total social and industrial 
inadaptability."  38 C.F.R. § 4.132 (1988).  The second 
change was introduced in 1997, and it now provides for a 100 
percent evaluation if there is evidence of total occupational 
and social impairment due to such symptoms as: gross 
impairment of thought processes or communication; persistent 
hallucinations or delusions; grossly inappropriate behavior; 
persistent danger of harming self or others; intermittent 
inability to perform activities of daily living including 
maintaining minimal personal hygiene; disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (1998).

Finally, since the January 1986 rating decision the law for a 
period of time provided that when a veteran's only service-
connected disability is a mental disorder with a rating of 70 
percent and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1988). 

In the present case, the veteran's sole service connected 
disorder is and has been a schizophrenic reaction.  At the 
time of the reduction, a 100 percent rating had continuously 
been in effect, either on a schedular basis or on the basis 
of individual unemployability, since September 9, 1969, a 
period just under 17 years.  Hence, the provisions of 38 
C.F.R. §§ 3.343 and 3.344 are for application, and thus, it 
is well to recall that ratings on account of disease subject 
to temporary or episodic improvement, such as a psychotic 
reaction, will not be reduced on any one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Id.  In essence, the provisions of 38 C.F.R. 
§§ 3.343 and 3.344, when read together, provide that a total 
disability rating that has existed for five years or more may 
not be reduced on any one examination, unless all the 
evidence of record establishes that a claimant's condition 
has undergone sustained material improvement.  

The rating decision of January 1986, which reduced the 
veteran's rating from 100 percent to 70 percent, was based 
upon the single November 1985 examination.  That rating 
decision did not acknowledge any other examination finding, 
or outpatient treatment.  In fact, the bulk of the rating 
decision itself consists of a simple restatement of the 
examination report.  From that single examination report, the 
RO found evidence of improvement and a reduced evaluation was 
assigned.  Significantly, however, as prescribed by 38 C.F.R. 
§§ 3.343 and 3.344, a total disability rating cannot be 
reduced on the basis of a single examination unless all the 
evidence of record establishes that a claimant's condition 
has undergone sustained material improvement.  In assessing 
such improvement, consideration must be given to whether the 
veteran attained improvement under the "ordinary conditions 
of life, i.e., while working or actively seeking work."  
38 C.F.R. § 3.343(a).  The RO's decision simply did not meet 
these regulatory requirements.  

Indeed, the record before the RO in 1986 showed that the 
veteran was making a "very poor" industrial adaptation, and 
that she was only making a marginal adjustment to her 
community.  Moreover, to the extent that she was "working," 
any such work was not substantially gainful employment.  
Indeed, any such work was not more than marginal in nature, 
but rather was simply work performed in a sheltered 
environment.  Finally, the appellant's labor, which at best 
consisted of four hours of volunteer labor per week, did not 
provide the appellant with a living wage.  Cf. Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  While the appellant 
was not psychotic, there is no evidence of record showing 
that she was employable in January 1986.  Hence, the 
reduction action was not in compliance with the provisions of 
38 C.F.R. §§ 3.343, 3.344, and the 100 percent schedular 
evaluation must be restored.



	(CONTINUED ON NEXT PAGE)


ORDER

Restoration of the 100 percent rating for a schizophrenic 
reaction is granted, effective from April 1, 1986.  


			
	JACQUELINE E. MONROE 	IRIS S. SHERMAN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
C. W. SYMANSKI
Member, Board of Veterans' Appeals


			
	BRUCE E. HYMAN 	J. E. DAY  
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
DEREK R. BROWN
Member, Board of Veterans' Appeals

 

